Exhibit31.1 PRIME GLOBAL CAPITAL GROUP INCORPORATED CERTIFICATIONS PURSUANT TO RULE13A-14(A) OR RULE15D-14(A), AS ADOPTED PURSUANT TO RULE-OXLEY ACT OF 2002 I, Weng Kung Wong, certify that: 1.I have reviewed this Form10-K/A of Prime Global Capital Group Incorporated; and 2.Based on my knowledge, this report does not contain any untrue statement of a material fact or omit to state a material fact necessary to make the statements made, in light of the circumstances under which such statements were made, not misleading with respect to the period covered by this report. /s/Weng Kung Wong Weng Kung Wong Chief Executive Officer Dated: April 27, 2012
